laches, appellant failed to demonstrate that his plea was invalid.          See
                State v. Freese, 116 Nev. 1097, 1105, 13 P.3d 442, 448 (2000); Bryant v.
                State, 102 Nev. 268, 271, 721 P.2d 364, 367 (1986). Appellant was
                informed of the possibility of restitution in the written plea agreement,
                and he affirmed during the plea canvass that he had read and understood
                the plea agreement. Therefore, the district court did not err in denying
                this portion of the motion.
                            Appellant also claimed that the amount of restitution was
                incorrect and that the restitution was imposed in an improper manner. To
                the extent that appellant sought to correct his sentence on this basis, he
                failed to demonstrate that his sentence was facially illegal.       See Edwards
                v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, the
                district court did not err in denying this portion of the motion.
                            Having concluded that appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED.




                                                     Gibbons



                                                     Douglas


                                                                                       J.
                                                     Saitta


                cc: Hon. Jerome T. Tao, District Judge
                     Israel Lopez
                     Attorney General/Carson City
                     Clark County District Attorney
SUPREME COURT        Eighth District Court Clerk
        OF
     NEVADA
                                                       2
(0) 1947A


                         YIVEME               T-MtlISSEMINEMONSIMINIIMIENHEREM
                                                  -'